Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 & 2 of the present application are almost identical to Figures 1 & 2, respectively, of Vortman (WO 2014/135987).  Therefore, the figures should be labeled “Prior Art”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, & 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman (WO 2014/135987, hereinafter Vortman ‘987) in view of Vortman (US 2004/0236253, hereinafter Vortman ‘253), in further view of Son (US 2016/20007960).
Regarding claim 1, Vortman ‘987 teaches (Figures 1 & 6-7) a system for delivering ultrasound energy to a target region, the system comprising:
an ultrasound transducer comprising a plurality of transducer elements (cap and six tiles, [0034], Figure 6) for generating a focal zone (focus, [0007] & [0028]-[0029]) of acoustic energy at the target region, wherein each of the transducer elements is partitioned into a plurality of sub-regions (transducer elements, [0028]), the transducer elements being mechanically separate from each other (Figure 1);
According to [0003] of the application’s specification, the transducer elements can be considered “mechanically separate” from each other if there is air spacing between them.  Figure 1 of Vortman ‘987 pictures transducer elements 102 spaced apart from each other via air, rendering them mechanically separate.
at least one driver circuit (control circuits, [0005]) connected to at least one said transducer element ([0005]); and
a controller (control facility 106, [0005]) configured to:
(a) determine an optimal sonication frequency (optimum frequency, [0027]-[0029]) for maximizing a peak acoustic intensity in the focal zone (step 412, [0029], Figure 7); and
(b) for each of a plurality of the transducer elements and based at least in part on the determined optimal sonication frequency, activate at least one of the sub-regions for causing the corresponding sub-region of the corresponding transducer element to transmit ultrasound pulses to the target region (step 702, [0027]-[0029], Figure 7).
In [0003] & [0029], Vortman ‘987 states that the transducer elements are individually driven and can be controlled independently, satisfying the ability to activate the device.
However, Vortman ‘987 fails to disclose a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches; and the sub-regions are activated via a switch.
Vortman ‘253 teaches:
a switch matrix (switch 20, [0032]) comprising a plurality of switches (plurality of switches, [0032]) for switchably connecting the plurality sub-regions (transducer elements 22, [0032]) to the driver circuit (driver 16, [0032]), each of the sub-regions of each transducer element being associated with one of the switches (“the ‘n’ outputs 38 of the switch 20 may be coupled to the ‘n’ transducer elements 22”, [0032]); and
the sub-regions are activated via a switch ([0032]).
Specifically, Vortman ‘253 teaches at ¶ [0032]: “The switch 20 generally includes an "m" number of inputs 36, an "n" number of outputs 38, and a plurality of switches (not shown) therein. The "m" output channels 34 from the driver 16 may be coupled to the "m" inputs 36 of the switch 20, respectively, and the "n" outputs 38 of the switch 20 may be coupled to the "n" transducer elements 22, respectively. Thus, the switch 20 may allow respective inputs 36 to be selectively connected to one or more respective outputs 38, thereby delivering sets of drive signals with different phase shift values to respective transducer elements 22” (emphasis added).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sub-regions taught by Vortman ‘987 to include a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches, wherein the sub-regions are activated via a switch as taught by Vortman ‘253.  The ordinarily skilled artisan would have been motivated to make this modification in order to deliver sets of drive signals with different phase shift values to respective transducer sub-regions. This may allow for better control over the shape of the resultant ultrasound beam, as at least some of the sub-regions can be activated with different phase shift values.
However, Vortman ‘987 in view of Vortman ‘253 fail to disclose that each of the transducer elements is a single piezo block partitioned into a plurality of contiguous sub-regions having a common directionality.
Son teaches that each of the transducer elements (treatment transducer 110, [0027]) is a single piezo block (Figure 5B) partitioned into a plurality of contiguous sub-regions (transducer elements, [0027]) having a common directionality (Figure 5B).
Although Figure 5B shows that only the imaging transducer 120 is partitioned into elements, [0027] states that the treatment transducer 110 can be a transducer array comprised of transducer elements.  In this embodiment, the transducer elements would be contiguous and have a common directionality, as illustrated in Figure 5B.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modified the apparatus taught by Vortman ‘987 in view of Vortman ‘253 such that each of the transducer elements is a single piezo block partitioned into a plurality of contiguous sub-regions having a common directionality as taught by Son.  Contiguous sub-regions means a greater proportion of the overall footprint of each element is activatable as sub-regions (i.e., the ratio of the total area of the sub-regions of an element to the area of the overall footprint of said element is greater than that of an element with the same overall footprint but with non-contiguous sub-regions); this higher ratio results in a higher intensity of ultrasonic energy output per unit area of the overall footprint of the transducer element.
Regarding claim 2, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 1, and Vortman ‘987 further teaches an imaging system (MRI-guided focused-ultrasound system 100, [0004]) for acquiring images of the target region (step 400, [0023]) or a non-target region located between the transducer and the target region.
Regarding claim 3, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 2, and Vortman ‘987 further teaches that the imaging system comprises at least one of a computer tomography (CT) device, a magnetic resonance imaging device (MRI) (MRI apparatus 108, [0006]), a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, or an ultrasonography device.
Regarding claim 4, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 2, and Vortman ‘987 further teaches that the controller is further configured to determine, based at least in part on the acquired images, a spatial configuration of the target region with respect to the transducer (steps 400 & 402, [0023]).
Step 400 teaches identifying the target, and step 402 teaches steering the beam based on the acquired position of the target, demonstrating that the positional location of the target is determined during these steps.
Regarding claim 5, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 4, and Vortman ‘987 further teaches that move the spatial configuration comprises at least one of an orientation or a location (steps 400 & 402, [0023]).
Regarding claim 6, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 4, and Vortman ‘987 further teaches that the controller is further configured to compute a steering angle ([0003]) of the focal zone based at least in part on the spatial configuration of the target region with respect to the transducer (steps 402 & 404, [0023]).
Steps 402 & 404 teach adjusting phase settings of the transducer elements.  Paragraph [0003] teach that these phase adjustments relate to steering the focal zone.
Regarding claim 7, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 6, and Vortman ‘987 further teaches that the controller is further configured to activate at least one sub-region based at least in part on the computed steering angle ([0003] & [0023]).
However, Vortman ‘987 fails to disclose that the sub-regions are activated via a switch.
Vortman ‘253 teaches that the sub-regions are activated via a switch ([0032]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Vortman ‘987 such that the sub-regions are activated via a switch, as taught by Vortman ‘253.  The use of a switch to activate and deactivate the sub-regions results in enabling finer control of the steering of the ultrasound beam by allowing for activation of the array at a higher level of granularity (e.g., at the sub-region level).
Regarding claim 8, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 1, and Vortman ‘987 further teaches that the controller is further configured to:
determine a plurality of sub-optimal frequencies (optimal frequencies for the individual segments, [0033]), each associated with a parameter (different thicknesses of tissue layers, [0027]), wherein (i) a change in the parameter results in a change in the peak acoustic intensity in the focal zone ([0027]) and (ii) the sub-optimal frequency corresponds to a maximum of the peak acoustic intensity resulting from changes in the associated parameter ([0033], Page 13, Lines 2-3); and
determine the optimal sonication frequency based at least in part on the sub-optimal frequencies ([0033], Page 13, Lines 5-6).
Paragraph [0027] teaches how tissue thickness can affect the selection of optimal frequency, exemplifying how the variability of a parameter changes the optimal frequency value.  Paragraph [0033] states that the overall optimal frequency is derived from the individual optimal frequencies of the segments.
Regarding claim 9, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 8, and Vortman ‘987 further teaches that the controller is further configured to assign a weighting factor to each of the sub-optimal frequencies and determine the optimal sonication frequency based at least in part on the weighting factors ([0037]).
Paragraph [0037] teaches three different approaches to normalizing the data on the individual segments.  This normalization serves to weight the data, which is then used to determine an overall optimal frequency.
Regarding claim 10, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 9, and Vortman ‘987 further teaches that the controller is further configured to assign the weighting factors based on at least one of a first anatomic characteristic of the target region, a second anatomic characteristic of a non-target region located between the transducer and the target region, a steering angle of the focal zone, a contribution of each parameter to the maximum of the peak acoustic intensity ([0033], Page 15, Lines 2-12), or retrospective data based on study of patients who have undergone ultrasound treatment.
Page 15, Lines 2-12 states that the goal of the weighting process is to calculate the contribution of the segments to the overall optimal frequency.
Regarding claim 11, the weighting factors are based on a contribution of each parameter to the maximum of the peak acoustic intensity—see rejection of claim 10.
Regarding claim 13, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 8, and Vortman ‘987 further teaches that the controller is further configured to determine a second one of the sub-optimal frequencies based at least in part on a first one of the sub-optimal frequencies ([0010], Lines 19-21).
Paragraph [0010], Lines 19-21 teaches that the frequencies are dynamically defined, using a previous frequency to inform the decision.
Regarding claim 18, Vortman ‘987 teaches (Figures 1 & 6-7) a system for delivering ultrasound energy to a target region, the system comprising:
an ultrasound transducer comprising a plurality of transducer elements (cap and six tiles, [0034], Figure 6) for generating a focal zone (focus, [0007] & [0028]-[0029]) of acoustic energy at the target region, wherein at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions (ultrasound transducer elements 102, [0004]), the transducer elements being mechanically separate from each other (Figure 1);
According to [0003] of the application’s specification, the transducer elements can be considered “mechanically separate” from each other if there is air spacing between them.  Figure 1 of Vortman ‘987 pictures transducer elements 102 spaced apart from each other via air, rendering them mechanically separate.
at least one driver circuit (control circuits, [0005]) connected to the transducer elements ([0005]);
at least one imaging system (MRI-guided focused-ultrasound system 100, [0004]) for measuring a spatial configuration of the target region with respect to the transducer (steps 400 & 402, [0023]); and
a controller (control facility 106, [0005]) configured to activate at least one of the sub-regions to thereby cause the corresponding sub-region of the corresponding transducer element to transmit ultrasound pulses to the target region based at least in part on the measured spatial configuration ([0003] & [0008]).
In [0003], Vortman ‘987 states that the transducer elements are individually driven and can be controlled independently, satisfying the ability to activate the device.
However, Vortman ‘987 fails to disclose a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions of each transducer element to the driver circuit, each of the sub-regions being associated with one of the switches; and the sub-regions are activated via a switch.
Vortman ‘253 teaches:
a switch matrix (switch 20, [0032]) comprising a plurality of switches (plurality of switches, [0032]) for switchably connecting the plurality sub-regions (transducer elements 22, [0032]) to the driver circuit (driver 16, [0032]), each of the sub-regions of each transducer element being associated with one of the switches (“the ‘n’ outputs 38 of the switch 20 may be coupled to the ‘n’ transducer elements 22”, [0032]); and
the sub-regions are activated via a switch ([0032]).
Specifically, Vortman ‘253 teaches at ¶ [0032]: “The switch 20 generally includes an "m" number of inputs 36, an "n" number of outputs 38, and a plurality of switches (not shown) therein. The "m" output channels 34 from the driver 16 may be coupled to the "m" inputs 36 of the switch 20, respectively, and the "n" outputs 38 of the switch 20 may be coupled to the "n" transducer elements 22, respectively. Thus, the switch 20 may allow respective inputs 36 to be selectively connected to one or more respective outputs 38, thereby delivering sets of drive signals with different phase shift values to respective transducer elements 22” (emphasis added).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sub-regions taught by Vortman ‘987 to include a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches, wherein the sub-regions are activated via a switch as taught by Vortman ‘253.  The ordinarily skilled artisan would have been motivated to make this modification in order to deliver sets of drive signals with different phase shift values to respective transducer sub-regions. This may allow for better control over the shape of the resultant ultrasound beam, as at least some of the sub-regions can be activated with different phase shift values.
However, Vortman ‘987 in view of Vortman ‘253 fail to disclose that each of the transducer elements is a single piezo block partitioned into a plurality of contiguous sub-regions having a common directionality.
Son teaches that each of the transducer elements (treatment transducer 110, [0027]) is a single piezo block (Figure 5B) partitioned into a plurality of contiguous sub-regions (transducer elements, [0027]) having a common directionality (Figure 5B).
Although Figure 5B shows that only the imaging transducer 120 is partitioned into elements, [0027] states that the treatment transducer 110 can be a transducer array comprised of transducer elements.  In this embodiment, the transducer elements would be contiguous and have a common directionality, as illustrated in Figure 5B.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modified the apparatus taught by Vortman ‘987 in view of Vortman ‘253 such that each of the transducer elements is a single piezo block partitioned into a plurality of contiguous sub-regions having a common directionality as taught by Son.  Contiguous sub-regions means a greater proportion of the overall footprint of each element is activatable as sub-regions (i.e., the ratio of the total area of the sub-regions of an element to the area of the overall footprint of said element is greater than that of an element with the same overall footprint but with non-contiguous sub-regions); this higher ratio results in a higher intensity of ultrasonic energy output per unit area of the overall footprint of the transducer element.
Regarding claim 19, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 18, and Vortman ‘987 further teaches that the controller is further configured to compute a steering angle ([0003]) of the focal zone based at least in part on the spatial configuration (steps 402 & 404, [0023]) and activate at least one said transducer element based on the steering angle ([0003] & [0023]).
Regarding claim 20, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 18, and Vortman ‘987 further teaches that the imaging system comprises at least one of a computer tomography (CT) device, a magnetic resonance imaging device (MRI apparatus 108, [0006]), a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, or an ultrasonography device.
Regarding claim 21, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 18, and Vortman ‘987 further teaches that the spatial configuration comprises at least one of an orientation or a location (steps 400 & 402, [0023]).
Regarding claim 22, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 18, and Vortman ‘253 further teaches that at least one of the plurality of switches is a micro-electromechanical system (MEMS) switch or a complementary metal-oxide-semiconductor (CMOS) switch (CMOS transistor, [0126]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman ‘987 in view of Vortman ‘253, in further view of Son, as applied to claim 9, above, in further view of Levy (WO 2018/011631).
Regarding claim 12, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 9.
However, Vortman ‘987 in view of Vortman ‘253, in further view of Son, fail to disclose that the weighting factors are assigned via a machine-learning or evolutionary approach.
Levy teaches assigning the weighting factors (trained weights, [0073]) using a machine-learning (neural network, [0073]) approach.
In [0009], neural network is referred to as a machine learning process.
Though the trained weights taught by Levy are not used for determining an optimal sonication frequency, Levy teaches that the use of machine learning for optimization problems is well-known in the art.  Because the assigning of weights in claim 9 is an optimization problem, one having ordinary skill in the art would have reasonably predicted that applying the known technique of machine learning to the weighting factors optimization problem taught by Vortman ‘987 would have predictably resulted in determining the optimal sonication frequency.  See MPEP 2141(III).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have configured the weighting factors taught by Vortman ‘987 to be assigned via machine-learning as taught by Levy because it would have merely involved the use of a known technique to improve similar methods in the same way.  This is a computationally intensive process, so utilizing computers to assign the weighting factors is a necessary step to obtain the optimal frequency.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman ‘987 in view of Vortman ‘253, in further view of Son, as applied to claim 2, above, in further view of Filipowska (Magnetic Resonance-Guided High-Intensity Focused Ultrasound (MR-HIFU) in Treatment of Symptomatic Uterine Myomas) and Sehgal et al., US 2010/0041989 A1.
Regarding claim 14, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 2.
However, Vortman ‘987 in view of Vortman ‘253, in further view of Son, fail to disclose determining a risk level associated with the non-target region based at least in part on the acquired images. Further, although Vortman ‘987 teaches optimizing the ultrasound beam (specifically the sonication frequency) based on the thermometry of the target region (¶ [0031]), Vortman ‘987 (either alone or in combination with Vortman ‘253, and Son) fails to teach this is based at least in part on the risk level. In this sense, the modified Vortman ‘987 invention can be seen as a “base” device upon which the claimed invention can be seen as an improvement.
Filipowska teaches:
determining a risk level associated with the non-target region (critical structures that should not be exposed to excessive heat, Page 440) based at least in part on the acquired images (Figure 2);
determining the optimal sonication parameters of an ultrasound beam based at least in part on the risk level (“Information regarding temperature is used automatically adjust and optimize ultrasound beam in real time”, Page 441).
Figure 2 illustrates a thermal map, with higher temperatures indicating a greater risk level.  The non-target region is represented by the areas that lie outside of the markers.
The ordinarily skilled artisan would have recognized that this technique is applicable to the optimization of the sonication parameters of the ultrasound beam in the modified Vortman ‘987 invention (particularly, the optimization of the sonication frequency), because both Vortman ‘987 and Filipowska are concerned with optimizing the ultrasound beam of therapeutic ultrasound.
Further, the ordinarily skilled artisan would have recognized that the application of Filipowska’s technique to the optimization of the sonication frequency in the modified Vortman ‘987 invention would allow, for example, the depth of penetration to be adjusted. For example, if the temperature map shows that the heating is focused at the wrong depth (e.g., at a non-target region instead of the target region), the frequency could be adjusted to adjust the depth of penetration of the ultrasound beam (due to the known correlation between frequency and depth of penetration, see Sehgal et al., US 2010/0041989 A1, ¶ [0056] and [0058]).
Further, applying the technique of Filipowska to the optimization of the sonication frequency in the modified Vortman ‘987 invention would have resulted in configuring the controller to determine a risk level of the non-target region based at least in part on the acquired images, and determine the optimal sonication frequency based at least in part on the risk level; and therefore would have resulted in the claimed improvement.
Further, by allowing the depth of penetration to be adjusted in response to the risk level of the non-target region as well as that of the target region, damage to the non-target region can be minimized or reduced.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the invention of Vortman ‘987 such that the controller is further configured to determine a risk level of the non-target region based at least in part on the acquired images; and determine the optimal sonication frequency based at least in part on the risk level, because it would have merely involved applying a known technique (i.e., determining a risk level associated with a non-target region based at least in part on acquired images, and determining the optical sonication parameters of an ultrasound beam based at least in part of the determined risk level associated with the non-target region, as taught by Filipowska) to a known device ready for improvement (i.e., applied to the optimization of the sonication parameters of the ultrasound beam in the modified Vortman ‘987 invention; particularly the optimization of the sonication frequency) to yield predictable results (e.g., the ability to adjust the depth of penetration relative to the non-target region as well as target region in response to risk thereof). The ordinarily skilled artisan would have been motivated to make this modification in order to reduce or minimize damage to the non-target region.
Regarding claim 15, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 2, and Vortman ‘987 further teaches that the controller is further configured to:
use a physical model to predict a thermal map of the target region based at least in part on the acquired images ([0030], Lines 18-27); and
determine the optimal sonication frequency based at least in part on the predicted thermal map ([0031]).
However, Vortman ‘987 (either alone or in combination with Vortman ‘253, and Son) fails to disclose using a physical model to predict a thermal map of the non-target region based at least in part on the acquired images; and determining the optimal sonication frequency based at least in part on the predicted thermal map (of the non-target region). In this sense, the modified Vortman ‘987 invention can be seen as a “base” device upon which the claimed invention can be seen as an improvement.
Filipowska teaches:
using a physical model to predict a thermal map (Figure 2) of the non-target region (critical structures that should not be exposed to excessive heat, Page 440, Figure 2), as well as the target region, based at least in part on acquired images (Figure 2); and
determining the optimal sonication parameters of an ultrasound beam based at least in part on the predicted thermal map (“Information regarding temperature is used automatically adjust and optimize ultrasound beam in real time”, Page 441).
The ordinarily skilled artisan would have recognized that this technique is applicable to the optimization of the sonication parameters of the ultrasound beam in the modified Vortman ‘987 invention (particularly, the optimization of the sonication frequency), because both Vortman ‘987 and Filipowska are concerned with optimizing the ultrasound beam of therapeutic ultrasound.
Further, the ordinarily skilled artisan would have recognized that the application of Filipowska’s technique to the optimization of the sonication frequency in the modified Vortman ‘987 invention would allow, for example, the depth of penetration to be adjusted. For example, if the predicted thermal map shows that the heating is predicted to be focused at the wrong depth (e.g., at a non-target region instead of the target region), the frequency could be adjusted to adjust the depth of penetration of the ultrasound beam (due to the known correlation between frequency and depth of penetration, see Sehgal et al., US 2010/0041989 A1, ¶ [0056] and [0058]).
Further, applying the technique of Filipowska to the optimization of the sonication frequency in the modified Vortman ‘987 invention would have resulted in configuring the controller to use a physical model to predict a thermal map of the target region and non-target region based at least in part on the acquired images, and determine the optimal sonication frequency based at least in part on the predicted thermal map; and therefore would have resulted in the claimed improvement.
Further, by allowing the depth of penetration to be adjusted in response to the predicted thermal map of both the target region and non-target region, damage to the non-target region can be minimized or reduced.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the invention of Vortman ‘987 by configuring the controller to use a physical model to predict a thermal map of the target region and non-target region based at least in part on the acquired images, and determine the optimal sonication frequency based at least in part on the predicted thermal map, because it would have merely involved applying a known technique (using a physical model to predict a thermal map of the target region and non-target region based at least in part on acquired images, and determining the optimal sonication parameters of an ultrasound beam based at least in part on the predicted thermal map, as taught by Filipowska) to a known device ready for improvement (i.e., applied to the optimization of the sonication parameters of the ultrasound beam in the modified Vortman ‘987 invention; particularly the optimization of the sonication frequency) to yield predictable results (e.g., the ability to adjust the depth of penetration relative to the non-target region as well as the target region in response to the predicted thermal map). The ordinarily skilled artisan would have been motivated to make this modification in order to reduce or minimize damage to the non-target region.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman ‘987 in view of Vortman ‘253, in further view of Son, as applied to claim 1, above, in further view of Sassaroli (Resonance frequency of microbubbles in small blood vessels: a numerical study).
Regarding claim 16, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 1, and Vortman ‘987 further teaches determining the optimal sonication frequency ([0029]).
However, Vortman ‘987 in view of Vortman ‘253, in further view of Son, fail to disclose computing a resonance frequency of a microbubble; and determining the optimal sonication frequency based at least in part on the microbubble resonance frequency.
Sassaroli teaches:
computing a resonance frequency of a microbubble (Equation 15, Page 5297); and
determining the optimal sonication frequency (optimal ultrasound parameters, Page 5294, Paragraph 2) based at least in part on the microbubble resonance frequency (Abstract; Page 5294, Paragraph 2).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to compute a resonance frequency of a microbubble can determine the optimal sonication frequency based at least in part on the microbubble resonance frequency as taught by Sassaroli into the system taught by Vortman ‘987 in view of Vortman ‘253.  The resonance frequency of a microbubble can serve as an additional parameter to help determine the optimal sonication frequency.  As taught in Page 5294, Paragraph 2, optimizing the ultrasound frequency allows the microbubble to absorb and emit more ultrasonic frequency; this can improve various ultrasound treatments, such as the ones listed in Page 5304, Paragraph 3.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman ‘987 in view of Vortman ‘253, in further view of Son, as applied to claim 9, above, in further view of Blalock (US 2014/0276075).
Regarding claim 17, Vortman ‘987 in view of Vortman ‘253, in further view of Son, teach the system of claim 1.
However, Vortman ‘987 in view of Vortman ‘253, in further view of Son fail to disclose that at least one of the plurality of switches is a micro-electromechanical system (MEMS) switch or a complementary metal-oxide-semiconductor (CMOS) switch.
Blalock teaches that at least one of the plurality of switches is a micro-electromechanical system (MEMS) switch or a complementary metal-oxide-semiconductor (CMOS) switch (CMOS transistor, [0126]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Vortman ‘987 such that at least one of the plurality of switches is a CMOS switch, as taught by Blalock.  CMOS switches are well-known in the art, and provide such advantages as being cheap to implement and requiring low power consumption.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman ‘987 in view of Cai (US 2004/0049110), in further view of Vortman ‘253, in further view of Son
Regarding claim 23, Vortman ‘987 teaches a system for delivering ultrasound energy to a target region, the system comprising:
an ultrasound transducer comprising a plurality of transducer elements (cap and tiles, [0034], Figure 6) for generating a focal zone (focus, [0007] & [0028]-[0029]) of acoustic energy at the target region, wherein a shape, and directionality of subregions of a first transducer element (cap, [0034], Figure 6) is different from a number, shape, and directionality of subregions of another transducer element (tile, [0034], Figure 6) ([0028] & [0034]);
at least one driver circuit (control circuits, [0005]) connected to at least one said transducer element ([0005]); and
a controller (control facility 106, [0005]) configured to:
(a) determine an optimal sonication frequency (optimum frequency, [0027]-[0029]) for maximizing a peak acoustic intensity in the focal zone (step 412, [0027]-[0029], Figure 7); and
(b) for each of a plurality of the transducer elements and based at least in part on the determined optimal sonication frequency, activate at least one of the sub-regions for causing the corresponding sub-region of the corresponding transducer element to transmit ultrasound pulses to the target region (step 702, [0027]-[0029], Figure 7).
In [0003], Vortman ‘987 states that the transducer elements are individually driven and can be controlled independently, satisfying the ability to activate the device.
However, Vortman ‘987 fails to disclose that a number of subregions of a first transducer element is different from a number of subregions of another transducer element.
Cai teaches that a number of subregions (sub-elements 20, [0019]) of a first transducer element (elements 22, [0019]) is different from a number of subregions of another transducer element (“different elements 22 include different numbers of sub-elements 20 than other elements 22”, [0019]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Vortman ‘987 such that a number of subregions of a first transducer element is different from a number of subregions of another transducer element, as taught by Cai.  Having a higher number of subregions increases the steering ability of the ultrasound beam, albeit at the cost of increased manufacturing complexity.  This tradeoff is relevant to consider when constructing an ultrasound transducer, as the requirements for each transducer element may vary throughout a transducer array.  At areas where an increased steering ability is necessary, the elements can have more subregions to accommodate this need.  However, at areas where an increased steering ability is less important, the elements can have fewer subregions to reduce the overall manufacturing burden.
However, Vortman ‘987 in view of Cai fail to disclose a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches; and the sub-regions are activated via a switch.
Vortman ‘253 teaches:
a switch matrix (switch 20, [0032]) comprising a plurality of switches (plurality of switches, [0032]) for switchably connecting the plurality sub-regions (transducer elements 22, [0032]) to the driver circuit (driver 16, [0032]), each of the sub-regions of each transducer element being associated with one of the switches (“the ‘n’ outputs 38 of the switch 20 may be coupled to the ‘n’ transducer elements 22”, [0032]); and
the sub-regions are activated via a switch ([0032]).
Specifically, Vortman ‘253 teaches at ¶ [0032]: “The switch 20 generally includes an "m" number of inputs 36, an "n" number of outputs 38, and a plurality of switches (not shown) therein. The "m" output channels 34 from the driver 16 may be coupled to the "m" inputs 36 of the switch 20, respectively, and the "n" outputs 38 of the switch 20 may be coupled to the "n" transducer elements 22, respectively. Thus, the switch 20 may allow respective inputs 36 to be selectively connected to one or more respective outputs 38, thereby delivering sets of drive signals with different phase shift values to respective transducer elements 22” (emphasis added).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Vortman ‘987 to include a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches, wherein the sub-regions are activated via a switch as taught by Vortman ‘253.  This may allow for better control over the shape of the resultant ultrasound beam, as at least some of the sub-regions can be activated with different phase shift values.
However, Vortman ‘987 in view of Cai, in further view of Vortman ‘253, fail to disclose that at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions having a common directionality.
Son teaches that at least one of the transducer elements (treatment transducer 110, [0027]) is partitioned into a plurality of contiguous sub-regions (transducer elements, [0027]) having a common directionality (Figure 5B).
Although Figure 5B shows that only the imaging transducer 120 is partitioned into elements, [0027] states that the treatment transducer 110 can be a transducer array comprised of transducer elements.  In this embodiment, the transducer elements would be contiguous and have a common directionality, as illustrated in Figure 5B.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modified the apparatus taught by Vortman ‘987 in view of Vortman ‘253 such that at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions having a common directionality as taught by Son.  Contiguous sub-regions means a greater proportion of the overall footprint of each element is activatable as sub-regions (i.e., the ratio of the total area of the sub-regions of an element to the area of the overall footprint of said element is greater than that of an element with the same overall footprint but with non-contiguous sub-regions); this higher ratio results in a higher intensity of ultrasonic energy output per unit area of the overall footprint of the transducer element.
Regarding claim 24, Vortman ‘987 teaches a system for delivering ultrasound energy to a target region, the system comprising:
an ultrasound transducer comprising a plurality of transducer elements (cap and tiles, [0034], Figure 6) for generating a focal zone (focus, [0007] & [0028]-[0029]) of acoustic energy at the target region, wherein a shape, and directionality of subregions of a first transducer element (cap, [0034], Figure 6) is different from a number, shape, and directionality of subregions of another transducer element (tile, [0034], Figure 6) ([0028] & [0034]);
at least one driver circuit (control circuits, [0005]) connected to at least one said transducer element ([0005]);
at least one imaging system (MRI-guided focused-ultrasound system 100, [0004]) for measuring a spatial configuration of the target region with respect to the transducer (steps 400 & 402, [0023]); and
a controller (control facility 106, [0005]) configured to activate at least one of the sub-regions to thereby cause the corresponding sub-region of the corresponding transducer element to transmit ultrasound pulses to the target region based at least in part on the measured spatial configuration ([0003] & [0008]).
In [0003], Vortman ‘987 states that the transducer elements are individually driven and can be controlled independently, satisfying the ability to activate the device.
However, Vortman ‘987 fails to disclose that a number of subregions of a first transducer element is different from a number of subregions of another transducer element.
Cai teaches that a number of subregions (sub-elements 20, [0019]) of a first transducer element (elements 22, [0019]) is different from a number of subregions of another transducer element (“different elements 22 include different numbers of sub-elements 20 than other elements 22”, [0019]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Vortman ‘987 such that a number of subregions of a first transducer element is different from a number of subregions of another transducer element, as taught by Cai.  Having a higher number of subregions increases the steering ability of the ultrasound beam, albeit at the cost of increased manufacturing complexity.  This tradeoff is relevant to consider when constructing an ultrasound transducer, as the requirements for each transducer element may vary throughout a transducer array.  At areas where an increased steering ability is necessary, the elements can have more subregions to accommodate this need.  However, at areas where an increased steering ability is less important, the elements can have fewer subregions to reduce the overall manufacturing burden.
However, Vortman ‘987 in view of Cai fail to disclose a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches; and the sub-regions are activated via a switch.
Vortman ‘253 teaches (Figure 2):
a switch matrix (switch 20, [0032]) comprising a plurality of switches (plurality of switches, [0032]) for switchably connecting the plurality sub-regions (transducer elements 22, [0032]) to the driver circuit (driver 16, [0032]), each of the sub-regions of each transducer element being associated with one of the switches (“the ‘n’ outputs 38 of the switch 20 may be coupled to the ‘n’ transducer elements 22”, [0032]); and
the sub-regions are activated via a switch ([0032]).
Specifically, Vortman ‘253 teaches at ¶ [0032]: “The switch 20 generally includes an "m" number of inputs 36, an "n" number of outputs 38, and a plurality of switches (not shown) therein. The "m" output channels 34 from the driver 16 may be coupled to the "m" inputs 36 of the switch 20, respectively, and the "n" outputs 38 of the switch 20 may be coupled to the "n" transducer elements 22, respectively. Thus, the switch 20 may allow respective inputs 36 to be selectively connected to one or more respective outputs 38, thereby delivering sets of drive signals with different phase shift values to respective transducer elements 22” (emphasis added).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Vortman ‘987 to include a switch matrix comprising a plurality of switches for switchably connecting the plurality sub-regions to the driver circuit, each of the sub-regions of each transducer element being associated with one of the switches, wherein the sub-regions are activated via a switch as taught by Vortman ‘253.  This may allow for better control over the shape of the resultant ultrasound beam, as at least some of the sub-regions can be activated with different phase shift values.
However, Vortman ‘987 in view of Cai, in further view of Vortman ‘253, fail to disclose that at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions having a common directionality.
Son teaches that at least one of the transducer elements (treatment transducer 110, [0027]) is partitioned into a plurality of contiguous sub-regions (transducer elements, [0027]) having a common directionality (Figure 5B).
Although Figure 5B shows that only the imaging transducer 120 is partitioned into elements, [0027] states that the treatment transducer 110 can be a transducer array comprised of transducer elements.  In this embodiment, the transducer elements would be contiguous and have a common directionality, as illustrated in Figure 5B.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modified the apparatus taught by Vortman ‘987 in view of Vortman ‘253 such that at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions having a common directionality as taught by Son.  Contiguous sub-regions means a greater proportion of the overall footprint of each element is activatable as sub-regions (i.e., the ratio of the total area of the sub-regions of an element to the area of the overall footprint of said element is greater than that of an element with the same overall footprint but with non-contiguous sub-regions); this higher ratio results in a higher intensity of ultrasonic energy output per unit area of the overall footprint of the transducer element.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but are not persuasive.
Regarding claims 1 & 18, applicant argues “The Applicant has amended claims 1 and 18 to recite "an ultrasound transducer comprising a plurality of transducer elements for generating a focal zone of acoustic energy at the target region, wherein each of the transducer elements is a single piezo block partitioned into a plurality of contiguous sub-regions having a common directionality, the transducer elements being mechanically separate from each other." The cited references do not teach or suggest at least these features of the amended claims. In particular, the Examiner cites Cohen as teaching a plurality of contiguous subregions, referring to paragraph [0043], which itself makes reference to "32 contiguous transducers" in Fig. 5A. It is at best ambiguous what Cohen means by "contiguous" - Fig. 5A suggests he intends the term to mean "adjacent." It is at least possible, however, that he means "continuous," i.e., a single block with different addressable portions (even though this is not actually taught). Claims 1 and 18 as amended require both: transducer elements that are mechanically separate from each other (adjacent) but that are each a single piezo block having subregions (continuous). Each of the subregions is switchably connectable to a driver. Whether Cohen means his transducer elements are "adjacent" or "continuous," he cannot mean both and therefore cannot supply what is missing in the other cited references”.
In response to the amendment, the reference of Cohen, introduced in the previous rejection, has been removed and replaced with the newly-found prior art reference of Son.
Regarding claims 23 & 24, applicant argues “New independent claims 23 and 24 recite "(i) at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions having a common directionality and (ii) a number, shape, and directionality of subregions of a first transducer element is different from a number, shape, and directionality of subregions of another transducer element." The Office Action cites Cohen for allegedly teaching "a plurality of contiguous sub-regions (contiguous transduces, [0043]), having a common directionality (Figure 5)". See Office Action at page 4. However, the new independent claims require "a number, shape, and directionality of subregions of a first transducer element is different from a number, shape, and directionality of subregions of another transducer element," which is not taught by the cited references”.
Examiner asserts that the newly-introduced claims 23 & 24 are not allowable over the prior art references Vortman ‘987, Cai, Vortman ‘253, and Son.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793